          Case 1:19-cr-00018-ABJ Document 188 Filed 08/16/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                       Criminal No. 19-cr-18-ABJ
 ROGER J. STONE, JR.,

                                  Defendant.


   GOVERNMENT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE
       EVIDENCE AND ARGUMENT REGARDING THE GOVERNMENT’S
     INVESTIGATION AND PROSECUTION OF THIS AND RELATED CASES

       The government’s motion to exclude explained that defendant Roger J. Stone, Jr. has

alleged misconduct concerning the investigation and prosecution of this and related cases. Doc.

158, at 1-5. The government’s motion contended that evidence and argument on those issues is

not relevant to this case and should be excluded under Federal Rule of Evidence 403. Id. Although

Stone declares in his opposition (Doc. 169, at 1) that he “does not intend at this point . . . to put on

evidence of the government’s ‘misconduct,’” Stone leaves open the possibility that he might do so

and does not respond to the government’s arguments as to why that would be improper.

Specifically, Stone states that if the government calls the individual identified in the Indictment as

Person 1, then Stone “may” seek to introduce evidence and argument about charging decisions

related to that person. Id. Stone states if the government calls some unnamed “[o]ther witnesses,”

then Stone may choose to “question[] the government’s conduct of the investigation and

prosecutorial decisions,” including allegations that Members of Congress violated House Rules,

id. at 1-2—specific allegations that the government identified in its motion to exclude (Doc. 158,

at 1-2 n.2). Stone suggests that if the government calls the individual identified in the Indictment

as Person 2, then Stone has a particular “line of questions” on this topic that he may wish to pursue.
         Case 1:19-cr-00018-ABJ Document 188 Filed 08/16/19 Page 2 of 4



Doc. 169, at 3. Stone additionally suggests that there are “numerous other possibilities” as to how

he might wish to raise evidence of government misconduct or prosecutorial decision-making at

trial. Id. Therefore, Stone urges that the Court should “defer decisions on relevancy and

admissibility until trial, or, at the least, nearer to trial when,” according to Stone, “the Court will

have a clearer picture of what may be presented at trial.” Id.

       Stone’s opposition is insufficient. An opposition to a motion in limine to exclude evidence

must either respond to the arguments in favor of exclusion or concede the motion by disclaiming

an intention to use the contested evidence. Stone does neither. Instead, he specifically identifies

topics that the government referenced in its motion—including allegations of misconduct by

Members of Congress and prosecutorial decision-making—as issues he may wish to raise at trial.

But he does not engage with the government’s arguments about why evidence and argument on

these issues are irrelevant and inadmissible. Stone also suggests that if the government calls two

particular witnesses, Stone may wish to pursue certain lines of questioning and introduce certain

kinds of evidence and argument captured by the government’s motion But Stone does not proffer

in any detail what those questions, evidence, or argument would entail. Nor does he attempt to

argue that these areas of inquiry are relevant. Nor does he explain why they should not be excluded

under Rule 403 based on the arguments set forth in the government’s motion.

       Rather than engage with the government’s legal arguments, Stone proposes that the Court

“defer decisions on relevancy and admissibility until trial.” Doc. 169, at 2. But that position is

not consistent with the authority cited in the government’s motion to support the proposition that

the topics identified by the government are legally irrelevant and therefore can be excluded on that

basis in advance of trial. To be sure, it may be necessary to reconsider or clarify a ruling on a

motion in limine based on unforeseen events at trial. See Ohler v. United States, 529 U.S. 753,



                                                  2
         Case 1:19-cr-00018-ABJ Document 188 Filed 08/16/19 Page 3 of 4



758 n. 3 (2000) (“in limine rulings are not binding on the trial judge, and the judge may always

change h[er] mind during the course of a trial”). Indeed, “even if nothing unexpected happens at

trial, the district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling.” Luce v. United States, 469 U.S. 38, 41-42 (1984). But those realities of trial

practice are not an excuse for failing to respond to legal arguments on issues that can be resolved

now. At this point, Stone has a reasonably clear picture of the government’s case in chief, and

Stone should have a sense of his planned defense. As his response indicates, the defense has a

particular plan in mind for examining certain witnesses. Stone could therefore engage with the

government’s arguments. And Stone’s contention (Doc. 169, at 2) that this motion is “premature

and overbroad” is belied by the numerous cases granting pretrial motions to exclude evidence and

argument on these subjects. See, e.g., United States v. Clay, 618 F.3d 946, 955-56 (8th Cir. 2010)

(upholding district court’s exclusion of evidence of selective prosecution based on pretrial factual

findings), cited in Doc. 154, at 4; United States v. Abboud, 438 F.3d 554, 579-80 (6th Cir. 2006)

(upholding district court decision granting motion in limine to exclude evidence of selective

prosecution), cited in Doc. 154, at 4; United States v. Abrams, 2016 WL 107945, at *3 (D. Nev.

Jan. 8, 2016) (granting pretrial motions to exclude evidence related to prosecutorial discretion and

selective prosecution), cited in Doc. 154, at 4; see also, e.g., United States v. Daniels, 930 F.3d

393, 404 (5th Cir. 2019) (upholding district court ruling granting motion in limine to preclude

evidence regarding alleged government misconduct); United States v. O’Brien, 947 F.2d 1346

(10th Cir. 1992) (Table) (upholding district court ruling granting motion in limine to exclude

evidence of selective prosecution).

       Moreover, ruling on the government’s motion to exclude improper evidence and argument

on the schedule set by the Court for pretrial motions in limine would facilitate the orderly progress



                                                  3
         Case 1:19-cr-00018-ABJ Document 188 Filed 08/16/19 Page 4 of 4



of the trial. The government’s motion in limine allows for the pretrial resolution of this issue

without having to present potentially prejudicial evidence to the jury. It will also help the parties

prepare their trial strategies and evidence and assist the Court in conducting a fair and expeditious

trial. Stone should not be permitted to ignore arguments made in accordance with the scheduling

order and also declare that he reserves his right to respond at a later time.

       For the reasons set forth in the government’s motion, evidence and argument regarding

allegations of misconduct related to the investigation and prosecution of this and related cases

should not be presented at trial. If the defense believes that events during trial warrant revisiting

this issue, then defense counsel should be required to ask the Court to reconsider its ruling on this

motion outside the presence of the jury before presenting any such evidence or argument.




                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       U.S. Attorney for the District of Columbia

                                                  By: /s/
                                                      Jonathan Kravis
                                                      Michael J. Marando
                                                      Assistant United States Attorneys

                                                       Adam C. Jed
                                                       Aaron S.J. Zelinsky
                                                       Special Assistant United States Attorney
                                                       555 4th Street NW
                                                       Washington, D.C. 20530

August 16, 2019




                                                  4
